Citation Nr: 1211840	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  09-30 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a left knee disorder.

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a left shoulder disorder.

3.  Entitlement to service connection for a lumbar spine disorder.

4.  Entitlement to service connection for a cervical spine disorder.  

5.  Whether there was clear and unmistakable error in a September 30, 2008, RO rating decision that denied a claim of entitlement to service connection for a lumbar spine disorder.  

6.  Whether there was clear and unmistakable error in a September 30, 2008, RO rating decision that denied a claim of entitlement to service connection for a cervical spine disorder.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran had active military service from February 1969 to April 1973.  

These matters, in part, come before the Board of Veterans' Appeals (Board) on appeal of rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon in September 2008 (new and material issues concerning entitlement to service connection for a left knee disorder and a left shoulder disorder, and service connection claims concerning cervical spine and low back disorders) and July 2010 (CUE claims).  

As part of a VA Form 21-4138 received by VA in June 2009, the Veteran expressed his disagreement with the denial of service connection claims concerning a lumbar spine disorder and a cervical spine disorder.  These denials had each been addressed as part of the September 2008 rating decision.  As will be discussed further, under these circumstances, a Statement of the Case (SOC) should be issued.  See Manlicon v. West, 12 Vet. App. 238 (1999).  The Board is required to remand, rather than refer, these issues.  Id.

The issues of the now reopened service connection claims for left knee and left shoulder disorders, as well as for service connection for a lumbar spine disorder and for a cervical spine disorder being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a March 2002 decision, the RO denied the Veteran's claim of service connection for a left knee disorder; the Veteran was notified of this decision and of his appellate rights; and the Veteran did not perfect an appeal to the decision within the allotted time and the decision became final.

2.  The evidence added to the record since the March 2002 RO decision is not cumulative or redundant and, when considered with previous evidence of record, relates to an unestablished fact and raises a reasonable possibility of substantiating the claim of service connection for a left knee disorder.

3.  In a March 2002 decision, the RO denied the Veteran's claim of service connection for a left shoulder disorder; the Veteran was notified of this decision and of his appellate rights; and the Veteran did not perfect an appeal to the decision within the allotted time and the decision became final.

4.  The evidence added to the record since the March 2002 RO decision is not cumulative or redundant and, when considered with previous evidence of record, relates to an unestablished fact and raises a reasonable possibility of substantiating the claim of service connection for a left shoulder disorder.





CONCLUSIONS OF LAW

1.  Subsequent to the final March 2002 RO decision, new and material evidence has been received to reopen the claim of service connection for a left knee disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).

2.  Subsequent to the final March 2002 RO decision, new and material evidence has been received to reopen the claim of service connection for a left shoulder disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Further, upon receipt of an application for a service-connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.

Concerning applications to reopen claims that have been the subject of a prior final denial by VA, nothing pertaining to the duty to assist claimants shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured.  To provide adequate notice with regard to an application to reopen a claim, VA must look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In regard to the Veteran's application to reopen his claims in this case, the Board finds that new and material evidence has been submitted sufficient to reopen the above-mentioned claims previously denied in the March 2002 RO decision.  Thus, further discussion concerning those requirements is not necessary as this action is favorable to the Veteran, and it therefore cannot be prejudicial to him regarding this aspect of his appeal.  See Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

New and Material Evidence

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  For applications filed after August 29, 2001, as was the application to reopen the claims in this case, new and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The claims for service connection for disorders of the left knee and left shoulder were most recently finally denied by the RO in March 2002.  The evidence of record at that time included the Veteran's enlistment examination in February 1969 which revealed normal lower extremity and upper extremity findings.  The Veteran was seen in May 1971 after hitting his left knee with an ax handle; he complained of pain and trouble bending his knee.  A May 1971 X-ray report showed normal left knee findings.  A September 1972 treatment record shows that the Veteran injured his left shoulder while working on a car.  A left scapula hematoma was diagnosed.  The Veteran's February 1973 separation examination was normal.

A March 2002 rating decision denied service connection for disorders of the left knee and left shoulder.  The rating decision found that though there was an in-service record of treatment for both his left knee and left shoulder, there was no permanent residual or chronic disability subject to service connection.  The Veteran was advised of this decision as part of a March 2002 notice letter.  The Veteran did not appeal this decision.  He sought to reopen these claims in July 2007.  

Several private medical records were associated with the record after the March 2002 rating decision.  These include an April 1996 treatment record note showing complaints of left shoulder pain, noted to be consistent with subacrominal bursitis.  A July 1996 medical record shows a left knee finding of internal derangement; the Veteran reported injuring his knee in a sky diving accident some 15 to 20 years earlier.  An August 1996 surgical report shows that the Veteran underwent a subtotal medial menisectomy.  A January 1998 MRI (magnetic resonance imaging) report shows subacrominal impingement with hypertrophy of the AC (acromioclavicular) joint and tear of the rotator cuff of his left shoulder.  A February 1998 medical record shows that the Veteran was seen for one month follow up after left rotator cuff repair.  The January 1998 surgery is shown to have encompassed left subacromic decompression and rotator cuff repair.  A June 1999 X-ray report shows possible joint effusion of the left knee, with no osseous fracture identified.  

The report of a VA examination conducted in August 2008 shows that the examiner, a PA-C (Certified Physician Assistant), commented that the Veteran was status post multiple surgeries for rotator cuff repair with adhesive capulitis and degenerative arthritis.  The examiner also noted that the Veteran had a 10 year post-service history of working as an auto mechanic, and opined that his present left shoulder problems were not at least as likely as not related to his military service.  This examination did not consider the veteran's left knee.  

The RO determined in September 2008 that new and material evidence had not been submitted to reopen the Veteran's service connection claims for a left knee disorder and for a left shoulder disorder.  The Veteran perfected an appeal of that decision.  

Review of a Decision Review Officer (DRO) Conference Report, dated in May 2010, shows that the issues concerning service connection for left knee and left shoulder injuries were addressed.  An informal conference was held in lieu of a formal hearing.  The Veteran requested that he be afforded a new examination based on the finding that the PA-C who had examined him did not have access to his claims folder.  The Veteran also emphasized that he had had continuous problems with his left knee and left shoulder since his in-service injuries.  It was agreed that the Veteran would be afforded a VA orthopedic examination by a different examiner, who would be sure to include his or her review of the claims file.  

At the hearing before the undersigned in December 2011, the Veteran's accredited representative again noted that the promised VA examination (by the DRO in May 2010) had not been afforded to the Veteran.  See page two of hearing transcript (transcript).  

The Board notes that review of "Virtual VA" medical records shows that the Veteran was afforded a VA examination in February 2012, at which time the diagnoses included left knee degenerative medial compartment cartilage loss and left shoulder moderate acromioclavicular damage and mild glenohumeral osteoarthritis.  The examination report, however, did not include a nexus opinion as to whether either or both of these diagnosed disorders were etiologically-related to the Veteran's military service.  

As the previous final denial of service connection for a left knee disorder and for a left shoulder disorder was premised on a finding that, in part, no permanent residual or chronic disability remained, the evidence would have to show the presence of such disorders.  

The Board has thoroughly reviewed the evidence associated with the claims file subsequent to the March 2002 RO decision and finds that this evidence constitutes new and material evidence which is sufficient to reopen the previously denied claims for service connection for disorders of the left knee and left shoulder.  The majority of this evidence is certainly new, in that it was not previously of record.  The Board also finds that above-cited private medical evidence more than sufficiently demonstrates that the Veteran now has disorders affecting both his left knee and left shoulder.  In this regard, the Board must presume the credibility of this evidence for the purpose of determining whether it constitutes new and material evidence needed to reopen the claims and may not assess its probative weight in relation or comparison to other evidence for reopening purposes.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  Therefore, this new evidence, presumed to be credible, relates to unestablished facts of the Veteran now having current left knee and left shoulder disorders.  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claims for service connection for a left knee disorder and for a left shoulder disorder.  

The Board notes that the adjudication of the Veteran's appeal does not end with the finding that new and material evidence has been received.  In further adjudication of the claims, the presumption that the additional evidence is true without regard to the other evidence of record no longer applies.

For the reasons stated in the REMAND portion of this decision below, the Board concludes that additional development is required in order to address the merits of the underlying service connection claims.


ORDER

Having received new and material evidence to reopen a claim of entitlement to service connection for a left knee disorder, the appeal is granted to this extent only.

Having received new and material evidence to reopen a claim of entitlement to service connection for a left shoulder disorder, the appeal is granted to this extent only.


REMAND

The reopening of the claims of service connection for a left knee disorder and for a left shoulder disorder triggers certain duty to assist provisions under the law, which must be met prior to de novo review of the claim.  The duty to assist includes obtaining relevant medical reports and examinations where indicated by the facts and circumstances of the individual case.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

During his December 2011 hearing, the Veteran testified that he received current VA treatment at the Salem outpatient clinic.  See page 15 of hearing transcript.  He added that this treatment had been taking place for about the past three or four years.  See page 16 of hearing transcript.  Review of the claims file shows that no outpatient medical treatment records have been associated therein.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of that claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As such, all VA medical treatment records from the Salem outpatient clinic should be associated with the claims file.  38 U.S.C. § 5103A (West 2002).

As previously noted in the Introduction, in June 2009 the Veteran expressed his disagreement with the denial of claims for service connection for a lumbar spine disorder and for a cervical spine disorder.  These denials had both been addressed as part of the September 2008 rating decision.  Pursuant to Manlicon, a SOC should be issued. 

Also, the two issues now on appeal, namely, whether there was clear and unmistakable error in a September 30, 2008, RO rating decision that denied claims of entitlement to service connection for a lumbar spine disorder and for a cervical spine disorder, adjudicated by the RO in July 2010, and subsequently perfected for appeal by the Veteran, need to be remanded as they are "inextricably intertwined" with the Veteran's claims for service connection for a lumbar spine disorder and for a cervical spine disorder.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  To this, in the event that the Veteran perfects an appeal to the issues of service connection for a lumbar spine disorder and cervical spine disorder for which, pursuant to this remand, he is to be issued a SOC, then these two CUE matters will become moot.  

In view of the foregoing, these remaining matters are REMANDED to the RO for the following:

1.  The RO/AMC should obtain and associate with the claims file all VA treatment records from the VA medical outpatient clinic in Salem, and associate the records with the Veteran's claims file.  Efforts to obtain these records should only end if they do not exist or further efforts to obtain them would be futile.  38 C.F.R. § 3.159(c)(2).  If the records are unavailable, the claims file must be properly documented as to the unavailability of these records.





2.  The Veteran must be afforded a VA orthopedic examination - to be conducted by a medical provider who has not previously examined the Veteran -- to determine the current nature and etiology of any left knee and left shoulder injury residuals found to be present.  The claims folder must be provided to and reviewed by the examiner.  Any indicated diagnostic tests and studies, to include X-rays, must be accomplished.  After a review of the examination findings and the entire evidence of record, the examiner must render an opinion as to whether any current left knee and/or left shoulder residuals, if found to be present, are, in whole or in part, at least as likely as not caused by service or had their onset during service.  The Veteran's history of in-service treatment, and any other pertinent clinical findings of record, must be taken into account and discussed.  A complete rationale for all opinions must be provided.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

3.  The RO/AMC must notify the Veteran that it is his responsibility to report for a scheduled VA examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.655 (2011).



In the event that the Veteran does not report for the examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  The RO/AMC should ensure that the requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If the ordered action has not been undertaken or is deficient in any manner, the RO must take appropriate corrective action.

5.  Thereafter, the RO/AMC should readjudicate the Veteran's claims for entitlement to service connection for a left knee disorder and for a left shoulder disorder.  If the issues on appeal remain in any respect denied, a supplemental SOC (SSOC) should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

6.  The RO/AMC should issue a SOC for the issues of entitlement to service connection for a lumbar spine disorder and for a cervical spine disorder.  Only if the Veteran perfects an appeal should a claim be certified to the Board and any necessary development should be conducted. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


